                                                  Case 4:20-cv-04340-HSG Document 27 Filed 08/31/20 Page 1 of 4




                                             1   SANDRA E. STONE (SBN 161267)
                                                 sstone@plawp.com
                                             2   PACIFIC LAW PARTNERS, LLP
                                                 2000 Powell Street, Suite 950
                                             3   Emeryville, CA 94608
                                                 Tel: (510) 841-7777
                                             4   Fax: (510) 841-7776
                                             5   DOUGLAS W. DUNHAM (pro hac vice forthcoming)
                                                 douglas.dunham@dechert.com
                                             6   BERT WOLFF (pro hac vice forthcoming)
                                                 bert.wolff@dechert.com
                                             7   DECHERT LLP
                                                 Three Bryant Park
                                             8   1095 Avenue of the Americas
                                                 New York, NY 10036
                                             9   Tel: (212) 698-3500
                                            10   Attorneys for Defendant
                                                 STATE FARM GENERAL INSURANCE COMPANY
                                            11
(510) 841-7777 - Facsimile (510) 841-7776




                                            12                    IN THE UNITED STATES DISTRICT COURT
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                            13                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                            14
                                            15   HEALTHNOW MEDICAL CENTER               )   Case No.: 4:20-cv-04340-HSG
                                                 INC., a California Corporation,        )
                                            16                                          )
                                                                                        )   JOINT STIPULATION AND
                                            17                Plaintiff,                )   ORDER CONTINUING
                                                                                        )   SEPTEMBER 29, 2020 CASE
                                            18   vs.                                    )
                                                                                        )   MANAGEMENT CONFERENCE
                                            19   STATE FARM GENERAL INSURANCE )             (as modified)
                                                 COMPANY; an Illinois corporation doing )
                                            20   business in California, and DOES 1     )
                                                 through 50, inclusive.                 )   Date:     September 29, 2020
                                            21                                          )   Time:     2:00 p.m.
                                                                                        )   Location: 1301 Clay Street
                                            22                Defendants.               )             Oakland, CA 94612
                                                                                        )             Courtroom 2 – 4th Floor
                                            23                                          )   Judge: Hon. Haywood S. Gilliam, Jr.
                                                                                        )
                                            24                                          )
                                                                                        )
                                            25
                                            26   ///
                                            27   ///
                                            28   ///


                                                 Case No.: 4:20-cv-04340-HSG                1       Jt. Stipulation and Order to
                                                                                                    Continue CMC
                                                   Case 4:20-cv-04340-HSG Document 27 Filed 08/31/20 Page 2 of 4




                                             1          Plaintiff HealthNOW Medical Center, Inc. (“Plaintiff” or “HealthNOW”) and
                                             2   defendant State Farm General Insurance Company (“Defendant” or “State Farm”)
                                             3   hereby stipulate and jointly request that the Court enter an Order:
                                             4          1.    State Farm had filed a Motion to Dismiss for Failure to State a Claim
                                             5   pursuant to F.R.C.P. 12(b)(6) in response to Plaintiff’s Complaint. (Dkt. #21).
                                             6          2.    On August 24, 2020, Plaintiff filed an amended complaint pursuant
                                             7   to stipulation and order. (Dkt. #25.)
                                             8          3.    State Farm is reviewing the amended complaint and anticipates
                                             9   filing a renewed Motion to Dismiss. State Farm’s response must be filed by
                                            10   September 5, 2020. (Dkt. #24.)
                                            11          4.    The hearing on any renewed motion to dismiss is set for November
(510) 841-7777 - Facsimile (510) 841-7776




                                            12   12, 2020. (Dkt. #24.) That hearing could result in the dismissal of the complaint.
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                            13          5.    Because these issues could implicate matters that would be discussed
                                            14   at the case management conference, State Farm believes there is good cause to
                                            15   reschedule it for after they are resolved, and Plaintiff HealthNOW is not opposed
                                            16   to this.
                                            17          6.    State Farm respectfully submits that there is good cause to postpone
                                            18   the case management conference until 2:00 p.m. on December 1, 2020 or as soon
                                            19   thereafter as the Court is available, and Plaintiff HealthNOW is not opposed to this.
                                            20
                                            21   IT IS SO STIPULATED.
                                            22
                                            23   DATED: August 28, 2020                  PACIFIC LAW PARTNERS, LLP
                                            24
                                                                                         /s/ Sandra E. Stone
                                            25                                     By:
                                                                                         Sandra E. Stone
                                            26
                                                                                         Attorneys for Defendant
                                            27                                           STATE FARM GENERAL INSURANCE
                                                                                         COMPANY
                                            28   ///


                                                 Case No.: 4:20-cv-04340-HSG                 2       Jt. Stipulation and Order to
                                                                                                     Continue CMC
                                                  Case 4:20-cv-04340-HSG Document 27 Filed 08/31/20 Page 3 of 4




                                             1   DATED: August 28, 2020                    SANJIV N. SINGH, A PROFESSIONAL
                                                                                           LAW CORPORATION
                                             2
                                             3                                             /s/ Sanjiv N. Singh
                                                                                     By:
                                             4                                             Sanjiv N. Singh
                                                                                           Attorneys for Plaintiff HEALTHNOW
                                             5                                             MEDICAL CENTER INC.
                                             6
                                             7                                      ATTESTATION
                                             8           In accordance with Civil Local Rule 5-1(i)(3), I, Sandra E. Stone, have
                                             9   obtained concurrence in the filing of this document from the other signatory listed
                                            10   here.
                                            11
(510) 841-7777 - Facsimile (510) 841-7776




                                            12   DATED: August 28, 2020                    PACIFIC LAW PARTNERS, LLP
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                            13
                                                                                           /s/ Sandra E. Stone
                                            14                                       By:
                                                                                           Sandra E. Stone
                                            15
                                                                                           Attorneys for Defendant
                                            16                                             STATE FARM GENERAL INSURANCE
                                                                                           COMPANY
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28


                                                 Case No.: 4:20-cv-04340-HSG                   3        Jt. Stipulation and Order to
                                                                                                        Continue CMC
                                                  Case 4:20-cv-04340-HSG Document 27 Filed 08/31/20 Page 4 of 4




                                             1                                     ORDER
                                             2
                                             3   PURSUANT TO STIPULATION, IT IS SO ORDERED except the initial case
                                                 management conference is continued to November 12, 2020 at 2:00 p.m.
                                             4
                                             5
                                             6   Dated:      8/31/2020
                                                                                    HON. HAYWOOD S. GILLIAM, JR.
                                             7                                      United States District Court Judge
                                             8
                                             9
                                            10
                                            11
(510) 841-7777 - Facsimile (510) 841-7776




                                            12
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28


                                                 Case No.: 4:20-cv-04340-HSG            4       Jt. Stipulation and Order to
                                                                                                Continue CMC
